NATIONWIDE MUTUAL FUNDS Nationwide HighMark Small Cap Core Fund Supplement dated April 29, 2016 to the Summary Prospectus dated March 1, 2016 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective May 1, 2016: 1. The table under the “Fees and Expenses” section on page 1 of the Summary Prospectus is deleted and restated as follows: Class A Shares Class C Shares Institutional Class Shares Institutional Service Class Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) imposed on purchases (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or sale price, whichever is less) None 1.00% None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.89% 0.89% 0.89% 0.89% Distribution and/or Service (12b-1) Fees 0.25% 1.00% None None Other Expenses 0.28% 0.27% 0.16% 0.25% Total Annual Fund Operating Expenses 1.42% 2.16% 1.05% 1.14% 1“Management Fees” have been restated to reflect the reduction of contractual investment advisory fees, effective May 1, 2016. 2. The tables under the “Example” section on page 2 of the Summary Prospectus are deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class A shares Class C shares Institutional Class shares Institutional Service Class shares You would pay the following expenses on the same investment if you did not sell your shares: 1 Year 3 Years 5 Years 10 Years Class C shares PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
